DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments against the rejection of the claims under 35 USC 101 of using the server computer architecture system to increase cyber security as a clear technological improvement, the Examiner respectfully disagrees. The specification on Page 9 lines 9-13 recites promoting cyber security for the scanner host and the use of a server for greater computing on the claimed architecture, however does not recite a particular configuration or a particular improvement of a server system to increase computing and improve cybersecurity. Due to the current amendments, an updated rejection under 35 USC 101 is presented below.

Regarding the Arguments against the rejection of claims under 35 USC 102, Examiner agrees and therefore the rejections under 35 USC 102 have been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-12 are related to a system. Claims 13-17 are related to a non-transitory computer readable medium. Claims 18-20 are related to a system.  Accordingly, claims 1-20 are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

An imaging system, comprising: 
an image acquisition device; 
a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device; 
a server computer programmed to retrieve patient information from at least one health information system (HIS); and 
at least one feedback device; 
wherein the device controller, is programmed to implement a system state machine having a plurality of states defined by values of state variables wherein the states represent respective attainable states of an image acquisition procedure and the image acquisition device, the system state machine configured to transition between states during the image acquisition procedure whereby the system state machine represents a current state of the image acquisition procedure and the image acquisition device, wherein the values of the state variables of the system state machine are determined based on content of the machine log for the image acquisition device and information local to a respective imaging laboratory; 
wherein the server computer is programmed to implement an examination state machine having a plurality of states defined by values of state variables wherein the states represent respective attainable states of an image acquisition procedure, the examination state machine configured to transition between states during the image acquisition procedure whereby the examination state machine represents a current state of the image acquisition procedure, wherein the values of the states variables of the examination state machine are determined based on patient information retrieved by the server computer from the at least one TIS;
and wherein the at least one feedback device is configured to provide guidance to an operator for performing the image acquisition procedure based on respective current states of the system state machine and the examination state machine.

The Examiner submits that the claims constitute “certain methods of organizing human activity, specifically managing human interactions because the steps of defining states or statuses of an imaging acquisition procedure and the imaging device based on values of state variables, transitioning between states during the imaging procedure, defining the values of the states based on machine log data and patient information and additionally having a plurality of states defined by values that are determined based on patient information and from the at least one TIS, and then providing guidance to an operator of the imaging device based on the determined current state are “teaching” steps to provide aid for a human operator.

Additionally, claim 13 recites:

 A non-transitory computer-readable medium storing instructions readable and executable by one or more computers including at least one electronic processor to perform an image acquisition method, the method comprising: 
controlling an image acquisition device to acquire one or more images of a patient; 
updating a machine log of the image acquisition device during the acquiring of the images; 
retrieving information from at least one of a health information system (HIS), a first database storing information about typical imaging workflow patterns from previous image acquisitions procedures, and a second database including information about imaging site-specific standardized workflows information about the patient being scanned; 
implementing current respective states of a system state machine and an examination state machine of the one or more computers during acquisition of the images based on the retrieved information and the updated machine log; 
controlling at least one feedback device operatively connected with the image acquisition device and the one or more computers to provide guidance to an operator of the image acquisition device based on the current state of at least one of the state machines; and 
updating at least one of the state machines as the at least one state machine transitions between states based on the received guidance.

The Examiner submits that the claims constitute “certain methods of organizing human activity, specifically managing human interactions for the same reasons as stated above, including implementing a current state based on the state machine during the procedure that is based on the retrieved data and transitioning states of the procedure and imaging device based on receiving the guidance.

Additionally, claim 18 recites:

An imaging system, comprising: 
an image acquisition device; 
a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device, the electronic processor further programmed to model a current state of the image acquisition device based on the machine log; 
a server computer operatively connected with the image acquisition device and programmed to retrieve patient information from at least one health information system (HIS), the server computer being programmed to model a current state of an image acquisition procedure based on content of the patient information retrieved by the server computer from the at least one HIS; 
at least one database operatively connected with the server computer, the at least one database storing information related to image acquisition workflow patterns from previous image acquisition procedures, information about standardized workflows of the image acquisition device and information about the patient being scanned during the image acquisition procedure, the current state of the image acquisition procedure being updated with information from the at least one database; and 
at least one feedback device is configured to provide guidance to an operator for performing the image acquisition procedure based on the current state of the image acquisition procedure and current state of the image acquisition device.

The Examiner submits that the claims constitute “certain methods of organizing human activity, specifically managing human interactions for the same reasons as stated above, including “modeling” a current state of the imaging procedure based on the data as described, which is then used to provide guidance.

Any limitations not identified above as part of a mental process are deemed “additional elements” and will be discussed in further detail below. 

Accordingly, the claims as a whole recite at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract:

Claims 2 and 3 further recite how the states are determined based on the gathered data, thus further describing the at least one abstract idea. Claim 4 recites a further description of the states. Claim 5 recites certain actions that need to be determined based on the state. Claim 6 recites performing the action of displaying an instruction video, thus further explaining the “teaching” step which further define actions for managing human interactions. Claim 7 recites recommended actions that can be shown to an operator, including providing feedback as to why an action was not followed, thus further describing the at least one abstract idea. Claim 8 recites the variables that are used to determine the state. Claim 11 further recites how the recommendations are given to the operator and how the recommendations are based on information from the database, thus further defining the abstract idea. Claim 12 further recites where the feedback is given to the user and which specific image devices are considered for the determining of the states, thus further describing the abstract idea. Claim 14 recites determining the values of the states, thus defining the abstract idea. Claim 15 recites the variables that are used to describe the above states. Claim 16, 17 recites further describing the state and describing the display of the instructional videos, thus further describing the abstract idea. Claim 19 further recites the states and transitioning the states that are present for the imaging procedure. Claim 20 recites further describing the state and describing the display of the instructional videos, thus further describing the abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea for claim 1 are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An imaging system, comprising: 
an image acquisition device; 
a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)); 
a server computer programmed to retrieve patient information from at least one health information system (HIS) (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)); and 
at least one feedback device; 
wherein the device controller, is programmed to implement a system state machine (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) having a plurality of states defined by values of state variables wherein the states represent respective attainable states of an image acquisition procedure and the image acquisition device, the system state machine configured to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) transition between states during the image acquisition procedure whereby the system state machine represents a current state of the image acquisition procedure and the image acquisition device (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)), wherein the values of the state variables of the system state machine (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) are determined based on content of the machine log for the image acquisition device and information local to a respective imaging laboratory; 
wherein the server computer is programmed to implement an examination state machine (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) having a plurality of states defined by values of state variables wherein the states represent respective attainable states of an image acquisition procedure, the examination state machine configured to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) transition between states during the image acquisition procedure whereby the examination state machine represents a current state of the image acquisition procedure (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)), wherein the values of the states variables of the examination state machine are determined based on patient information retrieved by the server computer from the at least one TIS;
and wherein the at least one feedback device is configured to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) provide guidance to an operator for performing the image acquisition procedure based on respective current states of the system state machine and the examination state machine.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of wherein the device controller, is programmed to implement a system state machine, configuring the system state machine to transition between states and to represent a current state of the image acquisition with state variables, implementation of an examination state machine with configurations to transition between states and to represent a current state of the imaging acquisition, and the use of a feedback device configured to give guidance, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). Applicant’s Specification in [Page 7 line 10] shows the configuration of the state machines described as being configured by processors and [Page 9 lines 5-10] describes the state machines as implemented on the device controller or server computer without further description to describe a technological improvement to the computing environment, and is thus merely used as a tool for representing the states of an imaging procedure. Page 9 describes the “feedback device” as comprising of typical computer components.

Regarding the additional limitations of operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device and a server computer programmed to retrieve patient information from at least one health information system (HIS), these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)). [Page 7 line 25-30] recites merely retrieving data stored in the HIS and acquiring medical images by operating an image acquisition device, both of which are pre-solution activities for gathering the data for the judicial exception. 

Additionally, claim 13 recites:

 A non-transitory computer-readable medium storing instructions readable and executable by one or more computer including at least one electronic processor to perform an image acquisition method, the method comprising: (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f))
controlling an image acquisition device to acquire one or more images of a patient; (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
updating a machine log of the image acquisition device during the acquiring of the images; (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
retrieving information from at least one of a health information system (HIS), a first database storing information about typical imaging workflow patterns from previous image acquisitions procedures, and a second database including information about imaging site-specific standardized workflows information about the patient being scanned; (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
implementing current respective states of a system state machine and an examination state machine of the one or more computers during acquisition of the images based on the retrieved information and the updated machine log; 
controlling at least one feedback device operatively connected with the image acquisition device and the one or more computers to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) provide guidance to an operator of the image acquisition device based on the current state of at least one of the state machines; and 
updating at least one of the state machines as the at least one state machine (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) transitions between states based on the received guidance.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the A non-transitory computer-readable medium storing instructions readable and executable by one or more computers including at least one electronic processor to perform an image acquisition method, controlling at least one feedback device operatively connected with the image acquisition device and the one or more computers, and updating at least one of the state machines as the at least one state machine, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  [Page 7 lines 5-10] of Applicant’s Specification shows the use of a processor for the imaging system. [Page 9 line 28- Page 10 line 9] shows how a feedback device, which is merely a computing system connected to the imaging system, is shown to provide the guidance to the operator. [Page 13 lines 5-10] shows the “updating” aspect of the state machine when the states transition, and without further description to describe a technological improvement to the computing environment, and is thus merely used as a tool for representing the states of an imaging procedure.

Regarding the additional limitations of controlling an image acquisition device to acquire one or more images of a patient, updating a machine log of the image acquisition device during the acquiring of the images, and retrieving information from at least one of a health information system (HIS), a first database storing information about typical imaging workflow patterns from previous image acquisitions procedures, and a second database including information about imaging site-specific standardized workflows information about the patient being scanned, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)). [Page 7lines 5-11] of Applicant’s Specification shows the use of an image acquisition device to acquire images that are used for the updating of the log.  [Page 7 line 25-30] of Applicant’s Specification recite the retrieving steps from the databases. These above steps are used as part of pre-solution activities for the abstract idea of implementing states of the system.


Additionally, claim 18 recites:

An imaging system, comprising: 
an image acquisition device; 
a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)), the electronic processor further programmed to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) model a current state of the image acquisition device based on the machine log; 
a server computer operatively connected with the image acquisition device and programmed to retrieve patient information from at least one health information system (HIS) (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)), the server computer being programmed to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) model a current state of an image acquisition procedure based on content of the patient information retrieved by the server computer from the at least one HIS; 
at least one database operatively connected with the server computer, the at least one database storing information related to image acquisition workflow patterns from previous image acquisition procedures, information about standardized workflows of the image acquisition device and information about the patient being scanned during the image acquisition procedure, the current state of the image acquisition procedure being updated with information from the at least one database; and (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
at least one feedback device is configured to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) provide guidance to an operator for performing the image acquisition procedure based on the current state of the image acquisition procedure and the current state of the image acquisition device.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the server computer being used to model a current state of the image acquisition procedure, and the use of the feedback device and the electronic processor, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). [Page 9 lines 5-10] of Applicant’s Specification recite the server computer used to carry out the abstract idea step. [Page 9 line 28- Page 10 line 9] additional shows the use of the electronic processor and feedback device used to merely carry out instruction to implement the noted abstract idea. 

Regarding the additional limitations of a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device, a server computer operatively connected with the image acquisition device and programmed to retrieve patient information from at least one health information system (HIS), and at least one database operatively connected with the server computer, the at least one database storing information related to image acquisition workflow patterns from previous image acquisition procedures, information about standardized workflows of the image acquisition device and information about the patient being scanned during the image acquisition procedure, the current state of the image acquisition procedure being updated with information from the at least one database, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)). [Page 7lines 5-11] of Applicant’s Specification states the use of the image acquisition device to acquire or gather the medical images of a patient, and how the machine log is used as part of pre-solution activities for modeling a current state. [Page 7 line 25-30] shows connections to the databases of the HIS and a database storing workflow patterns, standardized workflow info, and current state info

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to identify states and provide guidance for a medical imaging procedure, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

Additionally, dependent claims recite additional elements that do not further limit the at least one abstract idea:

Claim 9 recites the use of an interactive GUI to display the recommended actions, and thus is the mere use of computer components to carry out the abstract idea. Claim 10 recites pre-solution data gathering/storing activities and updating a state machine (which is merely computer implemented) with data are additional elements that do not further limit the at least one abstract idea.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding claim 1:

Regarding the additional limitations of wherein the device controller, is programmed to implement a system state machine, configuring the system state machine to transition between states and to represent a current state of the image acquisition with state variables, implementation of an examination state machine with configurations to transition between states and to represent a current state of the imaging acquisition, and the use of a feedback device configured to give guidance, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). Applicant’s Specification in [Page 7 line 10] shows the configuration of the state machines described as being configured by processors and [Page 9 lines 5-10] describes the state machines as implemented on the device controller or server computer without further description to describe a technological improvement to the computing environment, and is thus merely used as a tool for representing the states of an imaging procedure. Page 9 describes the “feedback device” as comprising of typical computer components.

Regarding the additional limitations of operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device and a server computer programmed to retrieve patient information from at least one health information system (HIS), these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). [Page 7 line 25-30] recites merely retrieving data stored in the HIS and acquiring medical images by operating an image acquisition device, both of which are pre-solution activities for gathering the data for the judicial exception. 

Regarding claim 13:

Regarding the additional limitations of the A non-transitory computer-readable medium storing instructions readable and executable by one or more computers including at least one electronic processor to perform an image acquisition method, controlling at least one feedback device operatively connected with the image acquisition device and the one or more computers, and updating at least one of the state machines as the at least one state machine, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).  [Page 7 lines 5-10] of Applicant’s Specification shows the use of a processor for the imaging system. [Page 9 line 28- Page 10 line 9] shows how a feedback device, which is merely a computing system connected to the imaging system, is shown to provide the guidance to the operator. [Page 13 lines 5-10] shows the “updating” aspect of the state machine when the states transition, and without further description to describe a technological improvement to the computing environment, and is thus merely used as a tool for representing the states of an imaging procedure.

Regarding the additional limitations of controlling an image acquisition device to acquire one or more images of a patient, updating a machine log of the image acquisition device during the acquiring of the images, and retrieving information from at least one of a health information system (HIS), a first database storing information about typical imaging workflow patterns from previous image acquisitions procedures, and a second database including information about imaging site-specific standardized workflows information about the patient being scanned, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). [Page 7lines 5-11] of Applicant’s Specification shows the use of an image acquisition device to acquire images that are used for the updating of the log.  [Page 7 line 25-30] of Applicant’s Specification recite the retrieving steps from the databases. These above steps are used as part of pre-solution activities for the abstract idea of implementing states of the system.

Regarding claim 18:

Regarding the additional limitations of the server computer being used to model a current state of the image acquisition procedure, and the use of the feedback device and the electronic processor, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). [Page 9 lines 5-10] of Applicant’s Specification recite the server computer used to carry out the abstract idea step. [Page 9 line 28- Page 10 line 9] additional shows the use of the electronic processor and feedback device used to merely carry out instruction to implement the noted abstract idea. 

Regarding the additional limitations of a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device, a server computer operatively connected with the image acquisition device and programmed to retrieve patient information from at least one health information system (HIS), and at least one database operatively connected with the server computer, the at least one database storing information related to image acquisition workflow patterns from previous image acquisition procedures, information about standardized workflows of the image acquisition device and information about the patient being scanned during the image acquisition procedure, the current state of the image acquisition procedure being updated with information from the at least one database, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). [Page 7lines 5-11] of Applicant’s Specification states the use of the image acquisition device to acquire or gather the medical images of a patient, and how the machine log is used as part of pre-solution activities for modeling a current state. [Page 7 line 25-30] shows connections to the databases of the HIS and a database storing workflow patterns, standardized workflow info, and current state info

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Allowable Subject Matter
The following previously cited references do not teach the invention individually nor in combination:
US 2014/0364720 A1 to Darrow teaches of the use of a state machine to direct and control an imaging device for generating the target path for an imaging procedure which uses data from previous exams with previously stored imaging parameters, however does not teach of the configuration of a system state machine and an examination state machine and wherein a feedback device is configured to provide guidance to an operation based on current states of the system state machine and the examination state machine.
WO 2006/116700 A2 to Reiner teaches of a quality assurance system for ana imaging study that can provide recommendations for education and feedback based on the analysis, however does not teach of the configuration of a system state machine and an examination state machine and wherein a feedback device is configured to provide guidance to an operation based on current states of the system state machine and the examination state machine.
NPL “An Automatic Image Processing Workflow for Dialy MRI QA” to Peltonen et al.  teaches of quality assurance analysis to provide more effective MRI operating parameters for a more efficient workflow, however does not each of the configuration of a system state machine and an examination state machine and wherein a feedback device is configured to provide guidance to an operation based on current states of the system state machine and the examination state machine.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/26/22